


Exhibit 10.15

 

Execution Version

 

LONG-TERM EQUITY INTERESTS PLAN 2011, LP

 

LIMITED PARTNERSHIP AGREEMENT

 

December 31, 2011

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I - DEFINITIONS

3

Section 1.1

Definitions

3

ARTICLE II - GENERAL PROVISIONS

3

Section 2.1

Continuation

3

Section 2.2

Name

3

Section 2.3

Term

3

Section 2.4

Registered Agent and Registered Office

4

Section 2.5

Principal Place of Business

4

Section 2.6

Purposes and Powers

4

Section 2.7

Title to Property

4

Section 2.8

New AMG Affiliates

4

Section 2.9

Follow-on Investments

4

Section 2.10

Withdrawal of the Initial Limited Partner

5

ARTICLE III - MANAGEMENT OF THE PARTNERSHIP

5

Section 3.1

General Partner

5

Section 3.2

Limited Partners

5

ARTICLE IV - CAPITAL ACCOUNTS; ALLOCATIONS AND DISTRIBUTIONS

5

Section 4.1

Capital Accounts

5

Section 4.2

Allocations

6

Section 4.3

Distributions

7

Section 4.4

Distributions Upon Dissolution; Establishment of a Reserve Upon Dissolution

7

Section 4.5

Certain Special Allocations; Proceeds from Capital Contributions

8

Section 4.6

Federal Tax Allocations

9

Section 4.7

Profits Interests

10

ARTICLE V - TRANSFERS; RESIGNATION, REDEMPTION AND WITHDRAWAL

11

Section 5.1

Transferability of Partnership Interests

11

Section 5.2

Substitute Partners

12

Section 5.3

Allocations and Distributions as between Transferor and Transferee; Successor to
Capital Accounts

12

Section 5.4

Resignation, Redemptions, Withdrawals

12

Section 5.5

Additional Requirements

13

Section 5.6

Representations of Partners

13

ARTICLE VI - VESTING; PUTS AND CALLS

14

Section 6.1

Vesting of Partnership Points

14

Section 6.2

Forfeiture of Unvested Points

14

Section 6.3

Fair Value Determination

14

Section 6.4

Puts and Calls of Vested Points

15

ARTICLE VII - DISSOLUTION AND TERMINATION

17

Section 7.1

No Dissolution

17

Section 7.2

Events of Dissolution

18

Section 7.3

Notice of Dissolution

18

Section 7.4

Liquidation

18

Section 7.5

Termination

18

 

1

--------------------------------------------------------------------------------


 

Section 7.6

Claims of the Partners

18

ARTICLE VIII - RECORDS; TAX MATTERS

18

Section 8.1

Books and Records

18

Section 8.2

Tax Year

18

Section 8.3

Tax Matters

18

ARTICLE IX - LIABILITY, EXCULPATION AND INDEMNIFICATION

19

Section 9.1

Liability

19

Section 9.2

Exculpation

19

Section 9.3

Fiduciary Duty

19

Section 9.4

Indemnification

20

Section 9.5

Notice; Opportunity to Defend and Expenses

21

Section 9.6

Miscellaneous

22

ARTICLE X - MISCELLANEOUS

22

Section 10.1

Delivery of AMG Shares

22

Section 10.2

Notices

22

Section 10.3

Successors and Assigns

22

Section 10.4

Amendments

23

Section 10.5

No Partition

23

Section 10.6

No Waiver; Cumulative Remedies

23

Section 10.7

Dispute Resolution

23

Section 10.8

Prior Agreements Superseded

24

Section 10.9

Captions

24

Section 10.10

Counterparts

24

Section 10.11

Applicable Law; Jurisdiction

24

Section 10.12

Interpretation

24

Section 10.13

Exhibits and Schedules

24

Section 10.14

Severability

25

Section 10.15

Creditors

25

Section 10.16

Guaranty of AMG

25

 

EXHIBITS

 

 

 

 

 

 

 

Exhibit A

-

 

Defined Terms

Exhibit B

-

 

Form of Purchase Notice

Exhibits C-1 and C-2

-

 

Forms of Applicable Holding Company Constituent Documents

 

 

 

 

SCHEDULES

 

 

 

 

 

 

 

Schedule A

-

 

Partners and Partnership Points

Schedule B

-

 

Applicable AMG Affiliates and Applicable Holding Companies

 

2

--------------------------------------------------------------------------------


 

LONG-TERM EQUITY INTERESTS PLAN 2011, LP

LIMITED PARTNERSHIP AGREEMENT

 

This Limited Partnership Agreement (this “Agreement”) of Long-Term Equity
Interests Plan 2011, LP (the “Partnership”) is made and entered into as of
11:59 p.m. on December 31, 2011 (the “Effective Time”), by and among the General
Partner, the Initial Limited Partner (solely for purposes of Section 2.10),
Affiliated Managers Group, Inc. (“AMG”) (solely for purposes of Sections 2.8,
2.9 and 10.16), the Persons identified as Limited Partners on Schedule A hereto,
and the Persons who become Partners of the Partnership in accordance with the
provisions hereof.

 

WHEREAS, the Partnership was formed pursuant to the Act by filing the
Certificate and entering into the Existing Agreement as of December 31, 2011;
and

 

WHEREAS, the Partners desire to continue the Partnership as a limited
partnership under the Act from and after the Effective Time, and to amend and
restate the Existing Agreement in its entirety as herein set forth.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and in consideration of the mutual covenants
hereinafter set forth, the parties hereby agree as follows.

 

ARTICLE I - DEFINITIONS.

 

Section 1.1                                      Definitions. Capitalized terms
used in this Agreement (including the Exhibits and Schedules hereto) but not
defined in the body hereof are defined in Exhibit A.

 

ARTICLE II - GENERAL PROVISIONS.

 

Section 2.1                                      Continuation.

 

(a)                      The General Partner has formed the Partnership under
and pursuant to the terms of the Act.  The Partners agree to continue the
Partnership as a limited partnership under and pursuant to the provisions of the
Act, and further agree that the rights, duties and liabilities of the Partners
shall be as provided in the Act, except as otherwise provided in this
Agreement.  The Existing Agreement is amended and restated in its entirety by
this Agreement, effective as of the Effective Time.

 

(b)                     The General Partner shall execute, deliver and file any
certificates required or permitted by the Act to be filed in the office of the
Secretary of State of the State of Delaware.

 

Section 2.2                                      Name.  The name of the
Partnership shall be “Long-Term Equity Interests Plan 2011, LP.”  At any time,
the name of the Partnership may be changed by the General Partner.

 

Section 2.3                                      Term.  The term of the
Partnership shall continue in perpetuity, until the

 

3

--------------------------------------------------------------------------------


 

Partnership is dissolved in accordance with the provisions of this Agreement.

 

Section 2.4                                      Registered Agent and Registered
Office.  The Partnership’s registered agent and registered office in Delaware
shall be as set forth in the Certificate.  At any time, the General Partner may
designate another registered agent and/or registered office.

 

Section 2.5                                      Principal Place of Business. 
The principal place of business of the Partnership shall be at the offices of
the General Partner.  At any time, the location of the Partnership’s principal
place of business may be changed by the General Partner.

 

Section 2.6                                      Purposes and Powers.  The
principal business activity and purpose of the Partnership shall be (a) to hold
ownership interests in the Applicable Holding Companies, and (b) to provide
guidance to AMG in relation to AMG’s (or its applicable Controlled Affiliates’)
exercise of its rights and obligations as the managing member, general partner
or managing partner (or the equivalent, as applicable) of each of the Applicable
AMG Affiliates.  In addition, the Partnership shall have the authority to engage
in any other lawful business, purpose or activity permitted by the Act which is
determined by the General Partner with a Supermajority Limited Partner Vote, and
it shall possess and may exercise all of the powers and privileges granted by
the Act or which may be exercised by any Person, together with any powers
incidental thereto, so far as such powers or privileges are necessary or
convenient to the conduct, promotion or attainment of the business purposes or
activities of the Partnership.

 

Section 2.7                                      Title to Property.  All
property owned by the Partnership, real or personal, tangible or intangible,
shall be deemed to be owned by the Partnership as an entity, and no Partner,
individually, shall have any ownership of such property.

 

Section 2.8                                      New AMG Affiliates.  As soon as
practicable following the consummation of AMG’s acquisition of a direct or
indirect ownership interest in a New AMG Affiliate (a “New Investment”), AMG
shall (a) cause the Applicable Holding Company through which AMG owns such
ownership interest to issue to the Partnership an ownership interest in such
Applicable Holding Company having the same rights and obligations as provided in
the form(s) of constituent document set forth in Exhibit C-1 (in the case of an
Applicable Holding Company that is a limited liability company) or Exhibit C-2
(in the case of an Applicable Holding Company that is a corporation), (b) cause
the constituent or other governing documents of such Applicable Holding Company
to be amended and restated in the form(s) set forth in Exhibit C-1 or
Exhibit C-2, as applicable, and (c) cause the General Partner to update Schedule
B to include such New AMG Affiliate as an Applicable AMG Affiliate and such
other information (including, without limitation, the Series C Percentage
applicable to such related Applicable Holding Company) required with respect
thereto.  The Series C Percentage applicable to any such Applicable Holding
Company at the time of such New Investment shall be the percentage set forth on
Part 3 of Schedule B.

 

Section 2.9                                      Follow-on Investments.  As soon
as practicable following the consummation of an additional investment made
directly or indirectly by AMG in an Applicable AMG Affiliate following the
Effective Time (in the case of an Extant AMG Affiliate) or

 

4

--------------------------------------------------------------------------------


 

following the date of a New Investment in an Applicable AMG Affiliate (in the
case of a New AMG Affiliate) (a “Follow-on Investment”), AMG shall cause the
General Partner to (a) increase the Series C Percentage applicable to the
Applicable Holding Company and the Series C Participation Threshold applicable
to such Applicable AMG Affiliate as equitable and appropriate to take into
account such Follow-on Investment (for such purposes, treating the Partnership’s
economic interest in a Follow-on Investment commensurate with a New Investment),
and (b) update Schedule B to reflect such adjustments.

 

Section 2.10                                Withdrawal of the Initial Limited
Partner.  Notwithstanding anything to the contrary in this Agreement, the
parties hereto acknowledge and agree that LTEIP LP Holdings, LLC (the “Initial
Limited Partner”) hereby withdraws as a Partner as of the Effective Time.

 

ARTICLE III - MANAGEMENT OF THE PARTNERSHIP.

 

Section 3.1                                      General Partner.  Subject to
the other provisions contained herein, the management and control of the
business of the Partnership shall be vested exclusively in the General Partner,
and the General Partner shall have exclusive power and authority, in the name of
and on behalf of the Partnership, to perform all acts and do all things which,
in its sole discretion, it deems necessary or desirable to conduct the business
of the Partnership, without the vote or consent of the Partners in their
capacity as such; provided, however, that without a Supermajority Limited
Partner Vote, following the Effective Time, the Partnership shall not: (a) merge
or consolidate with any other Person, or sell all or substantially all of its
assets; (b) sell, transfer or otherwise dispose of all or any portion of its
ownership interests in any Applicable Holding Company (other than sales,
transfers or dispositions to third party purchasers for fair market value
consideration and in which AMG also sells, transfers or disposes of its interest
in such Applicable Holding Company); (c) agree to amend, modify or terminate any
constituent or other governing documents of any Applicable Holding Company
(other than (i) as provided in this Agreement, or (ii) amendments and
modifications which would not adversely impact the rights, obligations, powers
or preferences of the Partnership or the Limited Partners); (d) authorize or
issue any equity or ownership interests or other securities of any type of the
Partnership; (e) create, incur, assume or suffer to exist any Indebtedness; or
(f) vote in favor of, or otherwise approve, in its capacity as shareholder or
equityholder of any Applicable Holding Company, any action which would adversely
impact the rights, obligations, powers or preferences of the Partnership or the
Limited Partners.

 

Section 3.2                                      Limited Partners.  Except as
specifically provided in this Agreement, Limited Partners, in their capacity as
such, shall have no right to amend or terminate this Agreement or to appoint,
select, vote for or remove the General Partner or its agents, or to exercise
voting rights or call a meeting of the Partners.

 

ARTICLE IV - CAPITAL ACCOUNTS; ALLOCATIONS AND DISTRIBUTIONS.

 

Section 4.1                                      Capital Accounts.

 

(a)                      There shall be established for each Partner a Capital
Account.  No Partner

 

5

--------------------------------------------------------------------------------


 

shall have the right to withdraw any part of his, her or its (including his, her
or its predecessor’s in interest) Capital Account until the dissolution and
winding up of the Partnership, except as distributions pursuant to this
Article IV may represent returns of capital, in whole or in part.  No Partner
shall be entitled to receive any interest on any Capital Account balance.  No
Partner shall have any personal liability for the repayment of any Capital
Contribution of any other Partner. Except as specifically set forth herein or as
may be required under applicable law, the Partners shall not be required to make
any further contributions to the Partnership.  No Partner shall make any
contribution to the Partnership without the prior consent of the General
Partner.

 

(b)                     The Capital Account of each Partner shall be increased
by such Partner’s allocable share of income and gain, if any, of the Partnership
(as well as the Capital Contributions made by a Partner after the Effective
Time), and shall be decreased by such Partner’s allocable share of deductions
and losses, if any, of the Partnership, and by the amount of all distributions
made to such Partner.  The amount of any distribution of assets other than cash
shall be deemed to be the Fair Market Value of such assets (net of any
liabilities encumbering such property that the distributee Partner is considered
to assume or take subject to).  Capital Accounts may also be adjusted upon the
Transfer of Partnership Interests as set forth in Section 5.2(b).

 

Section 4.2                                      Allocations.

 

(a)                      Subject to Sections 4.2(c), 4.5 and 5.3, all items of
Partnership income and gain shall be allocated among the Partners’ Capital
Accounts at the end of every calendar quarter in accordance with (and in
proportion to) each such Partner’s respective number of Partnership Points on
the first day of such quarter.

 

(b)                     Subject to Sections 4.2(d), 4.2(e), 4.5 and 5.3, all
items of Partnership loss and deduction shall be allocated among the Partners’
Capital Accounts at the end of every calendar quarter in accordance with (and in
proportion to) each such Partner’s respective number of Partnership Points on
the first day of such quarter; provided, that no additional losses shall be
allocated to a Partner once its Capital Account has been reduced to zero (0),
unless all Partners’ Capital Accounts have then been reduced to zero (0).

 

(c)                      If the Partnership has any Capital Surplus from the
sale, exchange or disposition of an asset of the Partnership (including a direct
ownership interest in any Applicable Holding Company held by the Partnership),
then that Capital Surplus shall be allocated among the Partners’ Capital
Accounts in accordance with (and in proportion to) each such Partner’s
respective number of Partnership Points as of the effective date of the
transaction.

 

(d)                     If the Partnership has any Capital Loss from the sale,
exchange or disposition of an asset of the Partnership (including a direct
ownership interest in any Applicable Holding Company held by the Partnership),
then that Capital Loss shall be allocated among the Partners’ Capital Accounts
in accordance with (and in proportion to) each such Partner’s respective number
of Partnership Points as of the effective date of the transaction; provided,
that no additional losses shall be allocated to a Partner once its Capital
Account has been reduced to zero (0), unless all Partners’ Capital Accounts have
then been reduced to zero

 

6

--------------------------------------------------------------------------------


 

(0).

 

(e)                      To the extent that a Transfer of Partnership Interests
from any Limited Partner is deemed, under GAAP, to be compensation granted to
the transferee (the amount of such compensation under GAAP, a “Compensation
Expense”) and a contribution by the transferring Limited Partner, such Limited
Partner’s Capital Account shall (i) immediately prior to such Transfer, be
increased by the amount of such Compensation Expense and (ii) immediately after
such Transfer, be decreased by the amount of such Compensation Expense.

 

Section 4.3                                      Distributions.

 

(a)                      Subject to Section 4.4, within thirty (30) days after
the end of each calendar quarter, to the extent cash is available thereof at the
Partnership, the Partnership shall, based on the unaudited financial statements
for such calendar quarter, distribute to each Partner an amount equal to the
positive difference resulting from (i) the allocation of income and gain to such
Partner pursuant to Section 4.2(a) for such calendar quarter, minus (ii) the
allocation of loss and deduction to such Partner pursuant to Section 4.2(b) for
such calendar quarter.

 

(b)                     Except to the extent distributions are provided for in
Section 4.3(a), any other amounts available for distribution to the Partners
shall be distributed to the Partners at such times as may be determined by the
General Partner (but in any event, the General Partner shall cause the
Partnership to distribute to the Partners such amount as is necessary to meet
taxation obligations arising from the allocations of income and gain pursuant to
this Article IV), provided that any such distribution shall be made among the
Partners: (i) if attributable to a sale of all, or a substantial portion (as
determined by the General Partner) of the assets of the Partnership, then in the
same manner and order as such distribution would have been made under
Section 4.4 upon a dissolution; (ii) if attributable to a sale of any such asset
other than as described in clause (i), a distribution of the resulting Capital
Surplus shall be made in accordance with allocations of Capital Surplus pursuant
to Section 4.2(c); and (iii) if attributable other than to a sale described in
clause (i) or (ii), then in accordance with (and in proportion to) their
respective number of Partnership Points as of the last day of the calendar
quarter ending immediately prior to such distribution; provided, that no
additional distribution shall be made to a Partner once its Capital Account has
been reduced to zero (0).

 

(c)                      Notwithstanding any other provision of this Agreement,
neither the Partnership, nor the General Partner on behalf of the Partnership,
shall make a distribution to any Partner on account of its Partnership Interests
if such distribution would violate the Act or other applicable law.

 

Section 4.4                                      Distributions Upon Dissolution;
Establishment of a Reserve Upon Dissolution.

 

(a)                      Upon the dissolution of the Partnership, after payment
(or the making of reasonable provision for the payment) of all liabilities of
the Partnership owing to creditors, the General Partner, or if there is none,
the Liquidating Trustee appointed as set forth in Section 7.4, shall set up such
reserves as it deems reasonably necessary for any contingent, conditional or
unmatured liabilities or other obligations of the Partnership.  Such reserves
may be paid over

 

7

--------------------------------------------------------------------------------


 

by the General Partner or Liquidating Trustee to a bank (or other third party),
to be held in escrow for the purpose of paying any such contingent, conditional
or unmatured liabilities or other obligations.  At the expiration of such
period(s) as the General Partner or Liquidating Trustee may deem advisable, such
reserves, if any (and any other assets available for distribution), or a portion
thereof, shall be distributed to the Partners (following the allocation to the
Partners’ Capital Accounts of any income, gain, loss, deduction, Capital Surplus
or Capital Loss in the manner provided in Section 4.2) among the Partners in
accordance with (and in proportion to) their respective Capital Accounts as of
the date of dissolution.

 

(b)                     If any assets of the Partnership are to be distributed
in kind in connection with such liquidation, such assets shall be distributed on
the basis of their Fair Market Value net of any liabilities encumbering such
assets and, to the greatest extent possible, shall be distributed pro rata in
accordance with the total amounts to be distributed to each Partner. 
Immediately prior to the effectiveness of any such distribution in kind, each
item of gain and loss that would have been recognized by the Partnership had the
property being distributed been sold at Fair Market Value shall be determined
and allocated to those persons who were Partners immediately prior to the
effectiveness of such distribution in accordance with Sections 4.2(c) and
4.2(d).

 

Section 4.5                                      Certain Special Allocations;
Proceeds from Capital Contributions.

 

(a)                      Notwithstanding any other provision in this Article IV,
if there is a net decrease in Partnership Minimum Gain or Partner Nonrecourse
Debt Minimum Gain (determined in accordance with the principles of U.S. Treasury
Regulations Sections 1.704-2(d) and 1.704-2(i)) during any taxable year, the
Partners shall be specially allocated items of Partnership income and gain for
such year (and, if necessary, subsequent years) in an amount equal to their
respective shares of such net decrease during such year, determined pursuant to
U.S. Treasury Regulations Sections 1.704-2(g)(2) and 1.704-2(i)(5).  The items
to be so allocated shall be determined in accordance with U.S. Treasury
Regulations Section 1.704-2(f).  This Section 4.5(a) is intended to comply with
the minimum gain chargeback requirements in such U.S. Treasury Regulations
Sections and shall be interpreted consistently therewith; including that no
chargeback shall be required to the extent of the exceptions provided in U.S.
Treasury Regulations Sections 1.704-2(f) and 1.704-2(i)(4).

 

(b)                     In the event any Partner unexpectedly receives any
adjustments, allocations, or distributions described in U.S. Treasury
Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Partnership
income and gain shall be specially allocated to such Partner in an amount and
manner sufficient to eliminate the deficit balance in his Capital Account
created by such adjustments, allocations or distributions as promptly as
possible.

 

(c)                      In the event any Partner has a deficit Capital Account
at the end of any fiscal year which is in excess of the sum of (i) the amount
such Partner is obligated to restore, if any, pursuant to any provision of this
Agreement, and (ii) the amount such Partner is deemed to be obligated to restore
pursuant to the penultimate sentences of U.S. Treasury Regulations
Section 1.704-2(g)(1) and 1.704-2(i)(5), each such Partner shall be specially
allocated items of Partnership income and gain in the amount of such excess as
quickly as possible, provided that an allocation pursuant to this Section 4.5(c)
shall be made only if and to the extent that a

 

8

--------------------------------------------------------------------------------


 

Partner would have a deficit Capital Account in excess of such sum after all
other allocations provided for in this Article IV have been tentatively made as
if Section 4.5(b) and this Section 4.5(c) were not in this Agreement.

 

(d)                     Partner Nonrecourse Deductions shall be allocated among
the Partners in accordance with their respective numbers of Partnership Points.

 

(e)                      Partner Nonrecourse Deductions for any taxable period
shall be allocated to the Partner who bears the economic risk of loss with
respect to the liability to which such Partner Nonrecourse Deductions are
attributable in accordance with U.S. Treasury Regulations Section 1.704-2(j).

 

(f)                        The allocations set forth in Sections 4.5(a), (b),
(c), (d) and (e) (the “Regulatory Allocations”) are intended to comply with
certain requirements of the U.S. Treasury Regulations.  It is the intent of the
Partners that, to the extent possible, all Regulatory Allocations shall be
offset either with other Regulatory Allocations or with special allocations of
other items of Partnership income, gain, loss or deduction pursuant to this
Section 4.5(f), and to the extent Regulatory Allocations are necessary, it is
the intent of the Partners that they be made in as consistent a manner with the
provisions of Section 4.2 as practicable, subject to compliance with the U.S.
Treasury Regulations.  Therefore, notwithstanding any other provision of this
Article IV (other than the Regulatory Allocations), the General Partner shall
make such offsetting special allocations of Partnership income, gain, loss or
deduction in whatever manner it determines appropriate so that, after such
offsetting allocations are made, each Partner’s Capital Account and net
allocations are, to the extent possible, equal to the Capital Account balance
and net allocation such Partner would have had if the Regulatory Allocations
were not a part of this Agreement and all Partnership items were allocated
pursuant to Section 4.2.  In exercising its discretion under this
Section 4.5(f), the General Partner shall take into account future Regulatory
Allocations under Section 4.5(a) that, although not yet made, are likely to
offset other Regulatory Allocations previously made under Sections 4.5(d) and
(e).

 

(g)                     Capital Contributions made by any Partner may, in the
sole discretion of the General Partner, be used for the benefit of the
Partnership, or, may be distributed by the Partnership, in which case, any such
proceeds shall be allocated and distributed among the Partners in accordance
with (and in proportion to) their respective Capital Accounts as of immediately
prior to such contribution (it being understood that in the case the proceeds
are a note receivable, any such distribution shall only occur upon receipt by
the Partnership of cash in respect thereof).

 

Section 4.6                                      Federal Tax Allocations. The
General Partner shall, in its sole discretion, allocate the ordinary income and
losses and capital gains and losses of the Partnership as determined for U.S.
Federal income tax purposes (and each item of income, gain, loss, deduction or
credit entering into the computation thereof), as the case may be, among the
Partners for tax purposes in a manner that, to the greatest extent possible: 
(a) reflects the economic arrangement of the Partners under this Agreement
(determined after taking into account the allocation and distribution provisions
this Article IV) and (b) is consistent with the principles of Sections
704(b) and 704(c) of the Code.  The Partners understand and agree that, with
respect to any item of

 

9

--------------------------------------------------------------------------------

 

 

property (other than cash) contributed (or deemed to be contributed for U.S.
federal income tax purposes) by a Partner to the capital of the Partnership, the
initial tax basis of such property in the hands of the Partnership will be the
same as the tax basis of such property in the hands of such Partner at the time
so contributed.  The Partners further understand and agree that the taxable
income and taxable loss of the Partnership is to be computed for Federal income
tax purposes by reference to the initial tax basis to the Partnership of any
assets and properties contributed by the Partners (and not by reference to the
Fair Market Value of such assets and properties at the time contributed).  The
Partners also understand that, pursuant to Section 704(c) of the Code, all
taxable items of income, gain, loss and deduction with respect to such assets
and properties shall be allocated among the Partners for Federal income tax
purposes so as to take account of any difference between the initial tax basis
of such assets and properties to the Partnership and their Fair Market Values at
the time contributed, using any method authorized by the Income Tax Regulations
under Section 704(c) and selected by the General Partner, in its sole
discretion.  For purposes of maintaining the Capital Accounts of the Partners,
items of income, gain, loss and deduction relating to any asset or property
contributed to the Partnership that are required to be allocated for tax
purposes pursuant to Section 704(c) of the Code shall not be reflected in the
Capital Accounts of the Partners.

 

Section 4.7             Profits Interests.  The Partnership Points are intended
to constitute “profits interests” within the meaning of Revenue Procedures
93-27, 1993-2 C.B. 343 (June 9, 1993) and 2001-43, 2001-2 C.B. 191 (August 20,
2001) (“Profits Interests”) for federal income tax purposes, and the provisions
of this Agreement shall be interpreted in a manner consistent with such intended
treatment.  The Partnership and each Partner agree to treat the Partnership
Points as Profits Interests in accordance with the foregoing intent.  The
General Partner is authorized to cause the Partnership to make an election to
value any Partnership Point at liquidation value (a “Safe Harbor Election”), as
the same may be permitted pursuant to or in accordance with the finally
promulgated successor rules to Proposed Treasury Regulation Section 1.83-3(l)
and IRS Notice 2005-43, 2005-1 C.B. 1221 (May 20, 2005) (collectively, the
“Proposed Rules”).  Any such Safe Harbor Election shall be binding on the
Partnership and on all of its Partners with respect to all transfers of
Partnership Points thereafter made by the Partnership while a Safe Harbor
Election is in effect.  A Safe Harbor Election once made may be revoked by the
Partnership as permitted by the Proposed Rules or any applicable rule.  The
Partnership shall file or cause to be filed all returns, reports and other
documentation as may reasonably be required to perfect and maintain the Safe
Harbor Election.  The General Partner is hereby authorized and empowered,
without further vote or action of the Limited Partners to amend the Agreement as
necessary to comply with the Proposed Rules or any rule, in order to provide for
a Safe Harbor Election and the ability to maintain or revoke the same, and shall
have the authority to execute any such amendment by and on behalf of each
Limited Partner.  Each Partner agrees to use commercially reasonable efforts to
cooperate with any reasonable request of the General Partner to perfect and
maintain any Safe Harbor Election, and to timely execute and deliver any
documentation with respect thereto reasonably requested by the Partnership. 
Notwithstanding the foregoing, no Covered Person shall be liable to the
Partnership, its Controlled Affiliates or any other Covered Person for any loss,
damage or claim incurred by reason of any failure of any Partnership Point to be
treated as a Profits Interest within the meaning of Revenue Procedure 93-27,
1993-2 C.B. 343 (June 9, 1993), or any other act that may or may not be taken as

 

10

--------------------------------------------------------------------------------


 

contemplated by this Section 4.7.  In the event that any of the Partnership, the
General Partner or any Limited Partner receives written notice from the IRS that
the Partnership Points do not constitute Profits Interests for federal income
tax purposes, such Person shall promptly provide notice thereof to the General
Partner, and the General Partner shall provide notice thereof to each Limited
Partner as soon as reasonably practicable thereafter.

 

ARTICLE V - TRANSFERS; RESIGNATION, REDEMPTION AND WITHDRAWAL.

 

Section 5.1             Transferability of Partnership Interests.  No
Partnership Interests held by any Partner may be Transferred and no Transfer by
a Partner shall be binding upon the Partnership or any Partner, unless, in each
case, it is expressly permitted by this Article V and the General Partner
receives an executed copy of the documents effecting such Transfer (which shall
be in form and substance reasonably satisfactory to the General Partner);
provided, that a Change of Control of AMG (and the resulting Change of Control
of the General Partner) shall not constitute such a Transfer, regardless of how
structured.  A Transferee of Partnership Interests may become a substitute
Partner only upon the terms and conditions set forth in Section 5.2.  If a
Transferee of Partnership Interests of a Partner in the Partnership does not
become (and until any such Transferee becomes) a substitute Partner in
accordance with the provisions of Section 5.2, such Person shall not be entitled
to exercise or receive any of the rights, powers or benefits of a Partner other
than the right, if any, to receive allocations of profits and losses and
distributions which have been Transferred to such Person.  No Partner’s
Partnership Interests may be Transferred except:

 

(a)       in the case of a Limited Partner, his or her Partnership Interests may
be Transferred (i) with the prior written consent of the General Partner, (ii)
in accordance with the provisions of Article VI, (iii) upon the death of such
Limited Partner, by will or the laws of descent and distribution, and (iv) to
members of his or her Immediate Family (excluding for this purpose, former
spouses); and

 

(b)       in the case of the General Partner, (i) its Partnership Interests may
be Transferred upon a Supermajority Limited Partner Vote, (ii) its Partnership
Interests may be Transferred to a Permitted AMG Transferee (provided that
immediately upon the transferee ceasing to be a Permitted AMG Transferee, the
transferee shall automatically be deemed to have transferred back to the General
Partner all of the rights and obligations assigned to it hereunder), (iii) AMG’s
and/or any of its Controlled Affiliates’ (including the General Partner’s)
direct and indirect interests in the Partnership may be pledged and encumbered,
and lien holders of AMG’s and/or any of its Controlled Affiliates’ (including
the General Partner’s) Partnership Interests may have and be able to exercise
the rights of secured creditors with respect to such interests (including,
without limitation, foreclosure on such interests by such Persons), and (iv) its
Partnership Points may be Transferred to an existing Limited Partner or to a
Person who is not a Limited Partner but who becomes a Limited Partner;

 

provided, that in each case, (x) the Transferee enters into an agreement with
the Partnership agreeing to be bound by the provisions hereof, and (y) whether
or not the Transferee enters into such an agreement, the Transferred Partnership
Interests shall thereafter remain subject to this Agreement to the same extent
they would be if held by such Partner.

 

11

--------------------------------------------------------------------------------


 

Section 5.2             Substitute Partners.

 

(a)       No Transferee of Partnership Interests of a Partner shall become a
Partner except in accordance with this Section 5.2.  The General Partner may
admit, in its sole discretion as a substitute Partner (with respect to all or a
portion of the Partnership Interests held by a Person), any Person that acquires
Partnership Interests by Transfer from another Partner pursuant to Section 5.1. 
The admission of a Transferee as a substitute Partner shall, in all events, be
conditioned upon the execution of an instrument satisfactory to the General
Partner whereby such Transferee becomes a party to this Agreement as a Partner.

 

(b)       Immediately prior to the effectiveness of the admission of a
Transferee of Partnership Interests of a Partner as a substitute Partner with
respect to such Partnership Interests pursuant to the provisions of this Section
5.2, the General Partner may, in its sole discretion, elect to revalue the
assets of the Partnership effective immediately prior to such admission.  If the
General Partner elects to revalue the assets of the Partnership then the Capital
Accounts of all the Partners shall be adjusted as follows: (i) the General
Partner shall determine the proceeds which would be realized if the Partnership
sold all its assets immediately prior to the effectiveness of such admission,
for a price equal to the Fair Market Value of such assets determined as provided
for herein, and (ii) the General Partner shall allocate amounts equal to the net
gain or net loss which would have been realized upon such a sale to the Capital
Accounts of all the Partners immediately prior to the effectiveness of such
admission, in accordance with the provisions of Section 4.2(c) or Section
4.2(d), as applicable.

 

Section 5.3             Allocations and Distributions as between Transferor and
Transferee; Successor to Capital Accounts.  Notwithstanding anything to the
contrary in Section 4.2, in the event of a Transfer of Partnership Interests
pursuant to this Agreement, (a) allocations pursuant to Article IV shall be made
on a pro-rata basis to those Persons who held such Transferred Partnership
Interests during such calendar quarter based upon the respective number of
calendar days during such calendar quarter that such Persons held such
Partnership Interests prior to and following such Transfer, and (b)
distributions pursuant to Article IV shall be made to those Persons who received
the corresponding allocations of Partnership income and gain under Article IV. 
In connection with a Transfer by a Partner of Partnership Points, the Transferee
shall succeed to a pro rata (based on the percentage of such Partner’s
Partnership Points Transferred) portion of the Transferor’s Capital Account (net
of amounts previously allocated but not yet distributed to such Partner
hereunder), unless the Transferor and Transferee otherwise agree and so direct
the Partnership and the General Partner in a written statement signed by both
the Transferor and Transferee and, unless such agreement makes no change other
than to reserve to the Transferor all or a portion of distributions pursuant to
Article IV, consented to by the General Partner; provided, that in the case of a
Transfer by the General Partner of Partnership Points, the Transferee shall not
succeed to any portion of the General Partner’s Capital Account unless the
General Partner otherwise consents.

 

Section 5.4             Resignation, Redemptions, Withdrawals.

 

(a)       No Limited Partner shall have the right to resign as a Partner, to
cause the redemption of any of its Partnership Interests, in whole or in part,
or to withdraw from the

 

12

--------------------------------------------------------------------------------


 

Partnership, except (i) with the prior written consent of the General Partner,
or (ii) as is expressly provided for in Section 2.10 or Article VI.  Upon any
resignation, redemption or withdrawal, the Limited Partner shall only be
entitled to the consideration, if any, provided for in Article VI upon the
purchase of its Partnership Interests, if and to the extent such Article
provides for such a purchase (and shall in no event be entitled to a withdrawal,
redemption or distribution of its Capital Account in whole or in part).  If the
Partnership Interests acquired from such Limited Partner pursuant to Article VI
(together with all Partnership Interests previously acquired from such Limited
Partner) constitutes all of the Partnership Interests owned by such Limited
Partner prior to such acquisition, such Limited Partner automatically shall be
deemed to have withdrawn from the Partnership and shall no longer have any
rights under this Agreement, other than the right to receive payments as
provided in Article VI if and to the extent such Article so provides.

 

(b)       Without a Supermajority Limited Partner Vote, the General Partner may
not resign or withdraw as General Partner or have all or any portion of its
interest in the Partnership redeemed.  Any resigned, withdrawn or removed
General Partner shall retain its interest in the capital of the Partnership and
its other economic rights under this Agreement as a Limited Partner having the
number of Partnership Points held by the General Partner prior to its
resignation, withdrawal or removal.  If a General Partner who has resigned,
withdrawn or been removed no longer has any economic interest in the
Partnership, then upon such resignation, withdrawal or removal such Person shall
cease to be a Partner of the Partnership.

 

Section 5.5             Additional Requirements.  As additional conditions to
the validity of any Transfer of a Partner’s Partnership Interests pursuant to
Section 5.1, such Transfer shall not:  (a) violate the registration provisions
of the Securities Act or the securities laws of any applicable jurisdiction, (b)
cause the Partnership or any class of its securities to become subject to
registration under the Exchange Act, (c) cause the Partnership to become subject
to regulation as an “investment company” under the 1940 Act and the rules and
regulations of the SEC thereunder, (d) result in the termination of any contract
to which any of the Applicable AMG Affiliates is a party and which individually
or in the aggregate is material (it being understood that any contract pursuant
to which an Applicable AMG Affiliate provides Investment Management Services is
material), or (e) result in the treatment of the Partnership as an association
taxable as a corporation or as a “publicly traded partnership” for Federal or
state income tax purposes.  The General Partner may require reasonable evidence
as to the foregoing, including, without limitation, a favorable opinion of
counsel, which expense shall be borne by the parties to such transaction.  To
the fullest extent permitted by law, any Transfer that violates the conditions
of this Section 5.5 shall be null and void.

 

Section 5.6             Representations of Partners.  Each Partner hereby
represents and warrants to the Partnership and each other Partner, and
acknowledges, that (a) he, she or it has such knowledge and experience in
financial and business matters that he, she or it is capable of evaluating the
merits and risks of an investment in the Partnership and making an informed
investment decision with respect thereto, (b) he, she or it is able to bear the
economic and financial risk of an investment in the Partnership for an
indefinite period of time, (c) he, she or it is acquiring an interest in the
Partnership for investment only and not with a view to, or for resale in
connection with, any distribution to the public or public offering thereof, (d)
the Partnership

 

13

--------------------------------------------------------------------------------


 

Interests have not been registered under the securities laws of any jurisdiction
and cannot be disposed of unless they are subsequently registered and/or
qualified under applicable securities laws and the provisions of this Agreement
have been complied with, and (e) the execution, delivery and performance of this
Agreement by such Partner do not require him, her or it to obtain any consent or
approval that has not been obtained and do not contravene or result in a default
under any provision of any existing law or regulation applicable to him, her or
it, or any agreement or instrument to which he, she or it is a party or by which
he, she or it is bound.

 

ARTICLE VI - VESTING; PUTS AND CALLS.

 

Section 6.1             Vesting of Partnership Points.  Partnership Points held
by a Limited Partner shall vest in accordance with the vesting schedule set
forth opposite such Limited Partner’s name on Schedule A hereto (as so vested,
the “Vested Points”); provided, however, that upon (x) the death or permanent
disability of such Limited Partner, or (y) a Change of Control of AMG, all of
such Limited Partner’s Partnership Points shall immediately become Vested
Points.  At any time, Partnership Points held by a Limited Partner which have
not yet vested pursuant to the terms of this Section 6.1, shall be referred to
as “Unvested Points.”  Notwithstanding the foregoing, the General Partner may in
its sole discretion accelerate the vesting of all or any portion of the Unvested
Points held by any Limited Partner.  For the avoidance of doubt, any Partnership
Points held by the General Partner shall be deemed to be Vested Points while
held by the General Partner (including, without, limitation, Partnership Points
which are forfeited to the General Partner pursuant to Section 6.2).

 

Section 6.2             Forfeiture of Unvested Points.

 

(a)       In the event that the General Partner provides written notice to any
Limited Partner that the Partnership shall no longer avail itself of the
services provided to the Partnership by such Limited Partner for any reason,
such Limited Partner shall forfeit to the General Partner (a “Forfeiture”, and
such written notice, a “Forfeiture Notice”) all of the Unvested Points held by
such Limited Partner, with no further obligation on the part of the Partnership
or any Partner to such Limited Partner with respect thereto.

 

(b)       Without any action on the part of any of the Partnership, such Limited
Partner or any other Partner, the closing of any Forfeiture shall take place
immediately and automatically upon the delivery of such Forfeiture Notice.  Upon
any Forfeiture, the General Partner shall be deemed to have acquired all of the
Unvested Points of such Limited Partner (including the entire Partnership
Interest with respect thereto).  Such Limited Partner shall, upon such
Forfeiture, cease to have any rights hereunder in respect of such Unvested
Points and the related Partnership Interest.

 

Section 6.3             Fair Value Determination.

 

(a)       The General Partner shall (i) no later than January 31st of each
calendar year, determine the fair value (“Fair Value”), as of December 31st of
the preceding calendar year, of the Partnership Points held by each Limited
Partner and provide a written statement thereof to each such Limited Partner,
and (ii) in the event of the death or permanent disability

 

14

--------------------------------------------------------------------------------


 

of a Limited Partner or a Change of Control of AMG, as promptly as practicable
following the receipt of a written request thereof by an applicable Limited
Partner (or legal representative or legatee), determine the Fair Value, as of
the last day of the most recently completed calendar quarter, of the Partnership
Points held by such Limited Partner and provide a written statement thereof to
such Limited Partner; provided, that, in each case, the General Partner may (at
the expense of the General Partner) engage a nationally recognized independent
valuation expert (an “Independent Valuation Expert”) to assist with the
determination of Fair Value.

 

(b)       For purposes of any determination of Fair Value hereunder, the parties
acknowledge and agree that (i) the Fair Value shall be based upon the
Partnership’s implied share of the run-rate income (or so called “Owners’
Allocation”) generated by the Applicable AMG Affiliates without regard to any
expenses, obligations, expenditures or other costs incurred by AMG or its
Controlled Affiliates (including, without limitation, the General Partner, the
Partnership and the Applicable AMG Affiliates) (provided, that such run-rate
income shall take into account any expected “Owners’ Allocation Expenditures”
and similar expenses of the Applicable AMG Affiliates), (ii) the Fair Value
shall assume a transaction between a willing buyer and willing seller when
neither is under compulsion to buy or sell and both have reasonable knowledge of
the relevant facts, and (iii) the methodologies used to determine the Fair Value
of any Partnership Points under this Agreement shall be consistently applied
among all Limited Partners and all periods.  Any such determination of the Fair
Value of the Partnership Points shall be final and binding on each of the
General Partner and the applicable Limited Partners.

 

Section 6.4             Puts and Calls of Vested Points.

 

(a)       A Limited Partner may, at such Limited Partner’s option, subject to
the terms and conditions set forth in this Section 6.4, cause the General
Partner to purchase (and in such event the General Partner shall purchase) (a
“Put”) all or any portion of such Limited Partner’s Vested Points annually,
beginning with calendar year 2014, on the last business day of the first
calendar quarter of each calendar year (a “Purchase Date”); provided, that such
Put right shall not apply to any Vested Points which have not been Vested Points
for more than six (6) months prior to the last day of the most recently
completed calendar quarter prior to such Purchase Date.

 

(b)       Notwithstanding anything to the contrary in this Section 6.4, a
Limited Partner may exercise its Put right hereunder with respect to all or any
portion of such Limited Partner’s Vested Points in connection with (x) a Change
of Control of AMG, or (y) the death or permanent disability of such Limited
Partner, and, in each case, the Purchase Date for such Put shall be the later
of: (i) the last business day of the second (2nd) full month following the
delivery by such Limited Partner of a Purchase Notice (as defined below), or
(ii) the last business day of the first (1st) month following the delivery by
such Limited Partner of a Purchase Notice which would allow the Fair Value of
such Vested Points to be determined in connection with such Put as of a date
which is more than six (6) months prior to the date on which such Partnership
Points became Vested Points; provided, however, that if such Purchase Date would
otherwise fall on or prior to the last business day of the month following the
month in which occurred the second (2nd) anniversary of the Effective Date, then
the applicable Limited Partner may elect to delay the Purchase Date until such
last business day.  In addition

 

15

--------------------------------------------------------------------------------


 

to the foregoing, a Limited Partner may exercise its Put right hereunder with
respect to all or any portion of such Limited Partner’s Vested Points at any
time upon the receipt by any of the Partnership, the General Partner or any
Limited Partner of written notice from the IRS that the Partnership Points do
not constitute Profits Interests for federal income tax purposes, and in such
event the Purchase Date for such Put shall be the later of: (x) the last
business day of the second (2nd) full month following the delivery by such
Limited Partner of a Purchase Notice, or (y) the last business day of the first
(1st) month following the delivery by such Limited Partner of a Purchase Notice
which would allow the Fair Value of such Vested Points to be determined in
connection with such Put as of a date which is more than six (6) months prior to
the date on which such Partnership Points became Vested Points.

 

(c)       In the event that a Limited Partner engages in Competitive Activity at
any time, the General Partner may cause such Limited Partner to sell (and in
such event such Limited Partner shall sell) all or any portion of the Vested
Points held by such Limited Partner (a “Call”) and, in such case, the Purchase
Date for such Call shall be the later of: (i) the last business day of the
second (2nd) full month following the delivery by the General Partner of a
Purchase Notice, or (ii) the last business day of the first (1st) month
following the delivery by such Limited Partner of a Purchase Notice which would
allow the Fair Value of such Vested Points to be determined in connection with
such Call as of a date which is more than six (6) months prior to the date on
which such Partnership Points became Vested Points; provided, however, that if
such Purchase Date would otherwise fall on or prior to the last business day of
the month following the month in which occurred the second (2nd) anniversary of
the Effective Date, then the applicable Limited Partner may elect to delay the
Purchase Date until such last business day.

 

(d)       Any Limited Partner or the General Partner may exercise a Put or a
Call, respectively, by delivering to the other Person a written notice in the
form attached as Exhibit B hereto (a “Purchase Notice”) stating the number of
Vested Points to be sold and purchased in such Put or Call (as applicable) (the
“Purchased Points”), as follows:

 

(i)            In the case of a Put to be exercised pursuant to Section 6.4(a),
on or prior to the last business day of February preceding the applicable
Purchase Date;

 

(ii)           In the case of a Put to be exercised pursuant to the first
sentence of Section 6.4(b), at any time following the announcement of such
Change of Control of AMG or following the death or permanent disability of such
Limited Partner (as applicable);

 

(iii)          In the case of a Put to be exercised pursuant to the second
sentence of Section 6.4(b), at any time following receipt of the notice
described therein; and

 

(iv)          In the case of a Call to be exercised pursuant to Section 6.4(c),
at any time following the applicable Limited Partner’s engagement in Competitive
Activity.

 

(e)       At the closing of any Put or Call (as applicable) on the applicable
Purchase Date, the General Partner shall pay the Purchase Price by any
combination (at the General Partner’s election) of Cash Payment and/or AMG
Shares, against delivery of representations

 

16

--------------------------------------------------------------------------------


 

and warranties that such Limited Partner is the sole record and beneficial owner
of the Purchased Points, free and clear of any Liens other than those imposed by
this Agreement.  In connection with any Put or Call, the General Partner shall
be deemed to be repurchasing a ratable share of such Limited Partner’s
Partnership Interest, including any related Capital Account.

 

(f)        As of the applicable Purchase Date, the Limited Partner shall cease
to hold the Purchased Points purchased on such Purchase Date and shall cease to
hold a pro rata portion of such Limited Partner’s Capital Account (which shall
have been transferred to the General Partner) and shall no longer have any
rights with respect to such portion of his or her Partnership Interest.

 

(g)       In the event that a Limited Partner is required to sell all or any
portion of his or her Partnership Interest pursuant to this Section 6.4 and for
any reason fails to execute and deliver the agreements required by this Section
6.4 and otherwise to consummate such sale in accordance with this Section 6.4,
the General Partner may deposit the amount payable in respect of such
Partnership Interest (subject to offset for any amounts owed by the Limited
Partner to the General Partner or its Affiliates, including, without limitation,
estimated escrow account fees, as calculated by the General Partner) with any
bank doing business within fifty (50) miles of the Partnership’s principal place
of business, with the Partnership’s accounting firm or such Limited Partner’s
counsel, as agent for such Limited Partner, to be held by such bank, accounting
firm or counsel for the benefit of and for delivery to such Limited Partner. 
Upon such deposit by the General Partner and upon notice thereof given to such
Limited Partner, such Limited Partner shall have no further rights under this
Agreement with respect to such Partnership Interests (other than the right to
withdraw the payment therefor, if any, held by the agent described in the
preceding sentence).  Each Limited Partner does hereby irrevocably constitute
and appoint the General Partner with full power of substitution, the true and
lawful attorney-in-fact and agent of such Limited Partner, to execute and
deliver, in such Limited Partner’s (or his or her assignee’s) name, place and
stead, all instruments, documents and certificates as the General Partner may
determine to be necessary, appropriate or convenient to consummate any sale
contemplated by this Section 6.4 and/or make any deposit contemplated by this
Section 6.4(g).  This power of attorney shall be deemed to be coupled with an
interest, shall be irrevocable, shall survive and not be affected by the
dissolution, bankruptcy, incompetence or legal disability of any Limited Partner
and shall extend to such Limited Partner’s successors and assigns.

 

(h)       The General Partner may (without the need for any vote or consent of
any Partner) assign any or all of its rights and obligations under this Section
6.4, in one or more instances, to any other Person; provided, however, that no
such assignment shall relieve the General Partner of its obligation to make
payment of a Purchase Price to the extent not paid by any such assignee.

 

ARTICLE VII - DISSOLUTION AND TERMINATION.

 

Section 7.1             No Dissolution. The Partnership shall not be dissolved
by the admission of substitute Partners or by the death, retirement,
resignation, expulsion, bankruptcy or dissolution of any Partner.

 

17

--------------------------------------------------------------------------------


 

Section 7.2             Events of Dissolution. The Partnership shall be
dissolved and its affairs wound up upon the occurrence of any of the following
events: (a) a date designated and approved in writing by the General Partner and
a Supermajority Limited Partner Vote; or (b) upon the entry of a decree of
judicial dissolution under §17-802 of the Act.

 

Section 7.3             Notice of Dissolution. The General Partner shall
promptly notify the Partners of any dissolution of the Partnership pursuant to
Section 7.2 or otherwise pursuant to the Act.

 

Section 7.4             Liquidation. Upon the dissolution of the Partnership,
the General Partner, or if there is none, the Person or Persons approved by the
holders of more than fifty percent (50%) of the Partnership Points then
outstanding shall carry out the winding up of the Partnership (in such capacity,
the “Liquidating Trustee”) and shall immediately commence to wind up the
Partnership’s affairs; provided, however, that a reasonable time shall be
allowed for the orderly liquidation of the assets of the Partnership and the
satisfaction of liabilities to creditors so as to enable the Partners to
minimize the normal losses attendant upon a liquidation.  The Partners shall
continue to share in allocations and distributions during liquidation in the
same proportions, as specified in Article IV, as before liquidation.  The
proceeds of liquidation shall be distributed as set forth in Section 4.4.

 

Section 7.5             Termination. The Partnership shall terminate when all of
the assets of the Partnership, after payment of or due provision for all debts,
liabilities and obligations of the Partnership, shall have been distributed to
the Partners in the manner provided for in Section 4.4 and the Certificate shall
have been canceled in the manner required by the Act.

 

Section 7.6             Claims of the Partners. All Partners and former Partners
shall look solely to the Partnership’s assets for any return of their Capital
Contributions and if the assets of the Partnership remaining after payment of or
due provision for all debts, liabilities and obligations of the Partnership are
insufficient to return such Capital Contributions, the Partners and former
Partners shall have no recourse against the Partnership or any other Partner.

 

ARTICLE VIII - RECORDS; TAX MATTERS.

 

Section 8.1             Books and Records.  The Partnership shall keep complete
and accurate books of account with respect to the operations of the Partnership,
prepared in accordance with GAAP.

 

Section 8.2             Tax Year.  The taxable year of the Partnership shall be
the twelve (12) months ended December 31st or such other taxable year as the
General Partner may designate.

 

Section 8.3             Tax Matters.

 

(a)       The General Partner shall cause to be prepared and filed on or before
the due date (or any extension thereof) federal, state, local and foreign tax or
information returns required to be filed by the Partnership and shall provide to
the other Partners, as soon as

 

18

--------------------------------------------------------------------------------


 

reasonably practicable following the close of each taxable year of the
Partnership, any information which the General Partner has which is necessary to
allow the Partners to timely prepare and file any federal, state or local income
tax returns (including IRS Schedule K-1).  The General Partner, to the extent
that Partnership funds are available, shall cause the Partnership to pay any
taxes payable by the Partnership; provided that the General Partner shall not be
required to cause the Partnership to pay any tax so long as the General Partner
or the Partnership is in good faith and by appropriate legal proceedings
contesting the validity, applicability or amount thereof and such contest does
not materially endanger any right or interest of the Partnership and adequate
reserves therefor have been set aside by the Partnership.  Neither the
Partnership nor any Partner shall do anything or take any action which would be
inconsistent with the foregoing or with the General Partner’s actions as
authorized by the foregoing provisions of this Section 8.3(a).

 

(b)       The General Partner shall be the “tax matters partner” for the
Partnership pursuant to Sections 6221 through 6233 of the Code.

 

ARTICLE IX - LIABILITY, EXCULPATION AND INDEMNIFICATION.

 

Section 9.1             Liability. Except as otherwise provided by the Act, the
debts, obligations and liabilities of the Partnership, whether arising in
contract, tort or otherwise, shall be solely the debts, obligations and
liabilities of the Partnership, and no Covered Person shall be obligated
personally for any such debt, obligation or liability of the Partnership solely
by reason of being a Covered Person.

 

Section 9.2             Exculpation.

 

(a)       No Covered Person shall be liable to the Partnership or any other
Covered Person for any loss, damage or claim incurred by reason of any act or
omission performed or omitted by such Covered Person in good faith on behalf of
the Partnership and in a manner reasonably believed to be within the scope of
authority conferred on such Covered Person by this Agreement, except that a
Covered Person shall be liable for any such loss, damage or claim incurred by
reason of any action or inaction of such Covered Person which constituted fraud,
gross negligence, bad faith, willful misconduct or a breach of this Agreement.

 

(b)       A Covered Person shall be fully protected in relying in good faith
upon the records of the Partnership and upon such information, opinions, reports
or statements presented to the Covered Person by any Person as to matters the
Covered Person reasonably believes are within such other Person’s professional
or expert competence and who has been selected with reasonable care by or on
behalf of the Partnership of such Covered Person.

 

Section 9.3             Fiduciary Duty.

 

(a)       To the extent that, at law or in equity, a Covered Person has duties
(including fiduciary duties) and liabilities relating thereto to the Partnership
or to any Partner, a Covered Person acting under this Agreement shall not be
liable to the Partnership or to any Partner for its good faith reliance on the
provisions of this Agreement.  The provisions of this Agreement, to the extent
that they restrict the duties and liabilities of a Covered Person

 

19

--------------------------------------------------------------------------------

 

otherwise existing at law or in equity, are agreed by the parties hereto to
replace such other duties and liabilities of such Covered Person.

 

(b)       Unless otherwise expressly provided herein, (i) whenever a conflict of
interest exists or arises between the General Partner and any other Partner the
resolution or manner of resolution of which is not specifically provided for
herein, or (ii) whenever this Agreement or any other agreement contemplated
herein or therein provides that the General Partner shall act in a manner that
is, or provides terms that are, fair and reasonable to the Partnership or any
Partner, the General Partner shall resolve such conflict of interest, take such
action or provide such terms, considering in each case the relative interest of
each party (including its own interest) to such conflict, agreement, transaction
or situation and the benefits and burdens relating to such interests, any
customary or accepted industry practices, and any applicable generally accepted
accounting practices or principles.  In the absence of bad faith by the General
Partner, the resolution, action or term so made, taken or provided by the
General Partner shall not constitute a breach of this Agreement or any other
agreement contemplated herein or of any duty or obligation of the General
Partner at law or in equity or otherwise.

 

(c)       Whenever in this Agreement the General Partner is permitted or
required to make a decision (i) in its “sole discretion” or under a grant of
similar authority or latitude, the General Partner shall be entitled to consider
such interests and factors as it desires, including its own interests, and shall
have no duty or obligation to give any consideration to any interest of or
factors affecting the Partnership or any other Person, or (ii) in its “good
faith”, “reasonable discretion” or under another express standard, the General
Partner shall act under such express standard and shall not be subject to any
other or different standard imposed by this Agreement or other applicable law.

 

(d)       Wherever in this Agreement a factual determination is called for and
the applicable provision of this Agreement does not indicate what party or
parties are to make the applicable factual determination, and/or the applicable
standard to be used in making the factual determination, such determination
shall be made by the General Partner in the exercise of its good faith
discretion.

 

Section 9.4            Indemnification.  To the fullest extent permitted by
applicable law, a Covered Person shall be entitled to indemnification from the
Partnership for any loss, damage or claim (including any amounts paid in
settlement of any such claims) incurred by such Covered Person by reason of any
act or omission performed or omitted by such Covered Person in good faith on
behalf of the Partnership and in a manner reasonably believed to be within the
scope of authority conferred on such Covered Person by this Agreement, except
that no Covered Person shall be entitled to be indemnified in respect of any
loss, damage or claim incurred by such Covered Person by reason of any action or
inaction of such Covered Person which constituted fraud, gross negligence, bad
faith, willful misconduct or a breach of this Agreement; provided, however, that
any indemnity under this Section 9.4 shall be provided out of and to the extent
of Partnership assets only, and no Covered Person shall have any personal
liability to provide indemnity on account thereof.

 

20

--------------------------------------------------------------------------------


 

Section 9.5            Notice; Opportunity to Defend and Expenses.

 

(a)       Promptly after receipt by any Covered Person from any third party of
notice of any demand, claim or circumstance that, immediately or with the lapse
of time, would reasonably be expected to give rise to a claim or the
commencement (or threatened commencement) of any action, proceeding or
investigation (an “Asserted Liability”) that could reasonably be expected to
result in any loss, damage or claim with respect to which the Covered Person
might be entitled to indemnification from the Partnership under Section 9.4, the
Covered Person shall give notice thereof (the “Claims Notice”) to the
Partnership; provided, however, that a failure to give such notice shall not
prejudice the Covered Person’s right to indemnification hereunder except to the
extent that the Partnership is actually prejudiced thereby.  The Claims Notice
shall describe the Asserted Liability in such reasonable detail as is
practicable under the circumstances, and shall, to the extent practicable under
the circumstances, indicate the amount (estimated, if necessary) of the loss or
damage that has been or may be suffered by the Covered Person.

 

(b)       The Partnership may elect to compromise or defend, at its own expense
and by its own counsel, any Asserted Liability; provided, however, that if the
named parties to any action or proceeding include (or could reasonably be
expected to include) both the Partnership and a Covered Person, or more than one
Covered Persons, and the Partnership is advised that representation of both
parties by the same counsel would be inappropriate under applicable standards of
professional conduct, the Covered Person may engage separate counsel at the
expense of the Partnership.  If the Partnership elects to compromise or defend
such Asserted Liability, it shall within twenty (20) business days (or sooner,
if the nature of the Asserted Liability so requires) notify the Covered Person
of its intent to do so, and the Covered Person shall cooperate, at the expense
of the Partnership, in the compromise of, or defense against, such Asserted
Liability.  If the Partnership elects not to compromise or defend the Asserted
Liability, fails to notify the Covered Person of its election as herein
provided, contests its obligation to provide indemnification under this
Agreement, or fails to make or ceases making a good faith and diligent defense,
the Covered Person may pay, compromise or defend such Asserted Liability all at
the expense of the Covered Person.  Except as set forth in the preceding
sentence, neither the Partnership nor the Covered Person may settle or
compromise any claim over the objection of the other; provided, however, that
consent to settlement or compromise shall not be unreasonably withheld.  In any
event, the Partnership and the Covered Person may participate at their own
expense, in the defense of such Asserted Liability.  If the Covered Person
chooses to participate in the defense of any claim, the Covered Person shall
make available to the Partnership any books, records or other documents within
its control that are necessary or appropriate for such defense, all at the
expense of the Partnership.

 

(c)       If the Partnership elects not to compromise or defend an Asserted
Liability, or fails to notify the Covered Person of its election as above
provided, then, to the fullest extent permitted by applicable law, expenses
(including legal fees) incurred by a Covered Person in defending any Asserted
Liability, shall, from time to time, be advanced by the Partnership prior to the
final disposition of such claim, demand, action, suit or proceeding upon
satisfaction of any conditions required by applicable law and receipt by the
Partnership of an undertaking by or on behalf of the Covered Person to repay
such amount if it shall be determined that the Covered Person is not entitled to
be indemnified as authorized in Section 9.4.  The Partnership may, if the
General Partner deems it appropriate, require any Covered Person for whom
expenses are advanced, to deliver adequate security to the Partnership for his

 

21

--------------------------------------------------------------------------------


 

obligation to repay such indemnification.

 

Section 9.6            Miscellaneous.

 

(a)       The right of indemnification hereby provided shall not be exclusive
of, and shall not affect, any other rights to which a Covered Person may be
entitled.  Nothing contained in this Article IX shall limit any lawful rights to
indemnification existing independently of this Article IX.

 

(b)       The indemnification rights provided by this Article IX shall also
inure to the benefit of the heirs, executors, administrators, successors and
assigns of a Covered Person and any officers, directors, partners, shareholders,
employees and Affiliates of such Covered Person (and any former officer,
director, member, shareholder or employee of such Covered Person, if the loss,
damage or claim was incurred while such person was an officer, director, member,
shareholder or employee of such Covered Person).  The General Partner may extend
the indemnification called for by Section 9.4 to non-employee agents of the
Partnership, the General Partner or its Affiliates.

 

ARTICLE X -  MISCELLANEOUS.

 

Section 10.1          Delivery of AMG Shares.  In the event that the General
Partner elects to pay all or any portion of a Purchase Price by the delivery of
AMG Shares, the number of AMG Shares required to be delivered by the General
Partner shall be equal to the quotient obtained by dividing (i) that portion of
the Purchase Price to be paid in AMG Shares by (ii) the Average AMG Stock
Price.  In the event that there is a stock split (or reverse stock split), stock
dividend or other similar event during the relevant measuring periods under the
foregoing calculation, equitable and appropriate adjustments shall be made in
the application of such calculation of the Average AMG Stock Price to take
account of such event.

 

Section 10.2          Notices.  All notices, statements, requests, elections,
consents or demands permitted or required to be made under this Agreement
(“Notices”) shall be in writing, signed by the Person or Persons giving such
notice, statement, request, election, consent or demand and shall be delivered
personally or by confirmed facsimile, or sent by registered or certified mail,
or by commercial courier to the other Partners, at their addresses set forth on
the signature pages hereof or on Schedule A hereto, or at such other addresses
as may be supplied by written notice given in conformity with the terms of this
Section 10.2.  All Notices to the Partnership shall be made to the General
Partner c/o John Kingston III, Affiliated Managers Group, Inc., 600 Hale Street,
Prides Crossing, Massachusetts 01965.  The date of any such personal or
facsimile delivery or the date of delivery by an overnight courier or the date
five (5) days after the date of mailing by registered or certified mail, as the
case may be, shall be the date of such notice.

 

Section 10.3          Successors and Assigns.  Subject to the restrictions on
Transfer set forth herein, this Agreement shall be binding upon and shall inure
to the benefit of the Partners, their respective successors,
successors-in-title, heirs and assigns, and each and every successor-in-interest
to any Partner, whether such successor acquires such interest by way of gift,

 

22

--------------------------------------------------------------------------------


 

purchase, foreclosure or by any other method, and each shall hold such interest
subject to all of the terms and provisions of this Agreement.

 

Section 10.4          Amendments.  Amendments may be made to this Agreement only
with (a) a Supermajority Limited Partner Vote and (b) the prior written consent
of the General Partner; provided, however, that, without the vote, consent or
approval of any Partner, (x) the General Partner shall make such amendments and
additions to Schedule A and Schedule B hereto as are required by the provisions
hereof, and (y) the General Partner may amend this Agreement to correct any
printing, stenographic or clerical errors or omissions.  Except as otherwise
specifically provided for herein, (a) an amendment or a modification increasing
any liability of a Partner to the Partnership or the other Partners, or
adversely affecting the limitation of the liability of a Partner with respect to
the Partnership, shall be effective only with that Partner’s prior written
consent, and (b) an amendment or modification that by its explicit terms would
alter or change the rights, obligations, powers or preferences of any Partner in
a disproportionate and adverse manner compared to other Partners, shall be
effective only with the prior written consent of the Partner which would be so
affected.

 

Section 10.5          No Partition.  No Partner nor any successor-in-interest to
any Partner, shall have the right while this Agreement remains in effect to have
the property of the Partnership partitioned, or to file a complaint or institute
any proceeding at law or in equity to have the property of the Partnership
partitioned, and each Partner, on behalf of himself, his successors,
representatives, heirs and assigns, hereby waives any such right.  It is the
intent of the Partners that during the term of this Agreement, the rights of the
Partners and their successors-in-interest, as among themselves, shall be
governed by the terms of this Agreement, and that the right of any Partner or
successors-in-interest to Transfer or otherwise dispose of his interest in the
Partnership shall be subject to the limitations and restrictions of this
Agreement.

 

Section 10.6          No Waiver; Cumulative Remedies.  The failure of any
Partner to insist upon strict performance of a covenant hereunder or of any
obligation hereunder, irrespective of the length of time for which such failure
continues, shall not be a waiver of such Partner’s right to demand strict
compliance in the future.  No consent or waiver, express or implied, to or of
any breach or default in the performance of any obligation hereunder, shall
constitute a consent or waiver to or of any other breach or default in the
performance of the same or any other obligation hereunder.  For the avoidance of
doubt, the General Partner may in its sole discretion waive any requirement or
obligation hereunder (including, without limitation, under Section 6.4) with
respect to any particular Limited Partner without waiving such requirement or
obligation with respect to any other Limited Partner.  The rights and remedies
provided by this Agreement are cumulative and the use of any one right or remedy
by any party shall not preclude or waive its right to use any or all other
remedies.  Said rights and remedies are given in addition to any other rights
the parties may have by law, statute, ordinance or otherwise.

 

Section 10.7          Dispute Resolution.  All disputes arising in connection
with this Agreement shall be resolved by binding arbitration in accordance with
the Commercial Arbitration Rules of the American Arbitration Association.  The
arbitration shall be held in

 

23

--------------------------------------------------------------------------------


 

Boston, Massachusetts before a single arbitrator selected by the General
Partner, who shall have substantial business experience in the investment
advisory industry.

 

Section 10.8          Prior Agreements Superseded.  This Agreement and the
schedules and exhibits hereto supersede the prior understandings and agreements
among the parties with respect to the subject matter hereof.

 

Section 10.9          Captions.  Titles or captions of Articles or Sections
contained in this Agreement are inserted as a matter of convenience and for
reference, and in no way define, limit, extend or describe the scope of this
Agreement or the intent of any provision hereof.

 

Section 10.10       Counterparts.  This Agreement may be executed in a number of
counterparts, all of which together shall for all purposes constitute one
Agreement, binding on all the Partners notwithstanding that all Partners have
not signed the same counterpart.

 

Section 10.11       Applicable Law; Jurisdiction.  This Agreement and the rights
and obligations of the parties hereunder shall be governed by and interpreted,
construed and enforced in accordance with the laws of the State of Delaware,
without applying the choice of law or conflicts of law provisions thereof.

 

Section 10.12       Interpretation.  All terms herein using the singular shall
include the plural; all terms using the plural shall include the singular; in
each case, the term shall be as appropriate to the context of each sentence. 
Throughout this Agreement, nouns, pronouns and verbs shall be construed as
masculine, feminine and neuter, whichever shall be applicable.

 

Section 10.13       Exhibits and Schedules.

 

(a)                     The name, Partnership Points, and vesting schedule with
respect to Partnership Points that are not vested, of each Partner shall be
listed on Schedule A hereto.  The General Partner shall update Schedule A and
Schedule B from time to time as necessary to reflect accurately the information
to be contained therein.  Any amendment or revision to Schedule A or Schedule B
shall not be deemed an amendment to this Agreement.  Any reference in this
Agreement to Schedule A or Schedule B shall be deemed to be a reference to
Schedule A or Schedule B as amended and in effect from time to time.

 

(b)                                 All Exhibits and Schedules attached to this
Agreement are incorporated and shall be treated as if set forth herein.  Only
the General Partner shall have the right to review Schedule A and each Limited
Partner expressly waives its rights under the Act (including, without
limitation, under Section 17-305 thereof) to review Schedule A (and acknowledges
and agrees that such waiver is reasonable in light of the interests of the
Partnership and its Partners).  Each Limited Partner shall have the right to
receive a copy of this Agreement and the Exhibits and Schedules attached hereto,
provided that Schedule A will be redacted as to names, Partnership Points,
vesting schedule with respect to Partnership Points that are not vested, and any
other information regarding the other Partners, and such Limited Partner shall
have the right to review only that information regarding such Limited Partner’s
own Partnership Points and vesting schedule with respect to Partnership Points
that are not vested.  Notwithstanding the

 

24

--------------------------------------------------------------------------------


 

foregoing, the General Partner may furnish to any one or more Limited Partners
(and to the exclusion of any one or more other Limited Partners) such additional
information relating to Schedule A as the General Partner determines from time
to time.

 

Section 10.14       Severability.  The invalidity or unenforceability of any
particular provision of this Agreement shall not affect the other provisions
hereof, and this Agreement shall be construed in all respects as if such invalid
or unenforceable provision were omitted.

 

Section 10.15       Creditors.  None of the provisions of this Agreement shall
be for the benefit of or enforceable by any creditor of (a) any Partner, or
(b) the Partnership, other than a Partner who is also a creditor of the
Partnership.

 

Section 10.16       Guaranty of AMG.  AMG hereby unconditionally and irrevocably
guarantees the timely performance by the General Partner of its obligations
under Section 6.4.

 

[Remainder of page intentionally left blank.]

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Partners have executed and delivered this Agreement as
of the Effective Time.

 

 

LTEIP 2011 GP HOLDINGS CORP.

 

 

By:

/s/ John Kingston, III

 

Name:

John Kingston, III

Title:

Vice President and Secretary

 

 

Solely for purposes of Section 2.10:

 

LTEIP LP HOLDINGS, LLC

 

By: Affiliated Managers Group, Inc., its Manager and Sole Member

 

 

By:

/s/ John Kingston, III

 

Name:

John Kingston, III

Title:

Vice Chairman and General Counsel

 

 

Solely for purposes of Sections 2.8, 2.9 and 10.16:

 

AFFILIATED MANAGERS GROUP, INC.

 

 

By:

/s/ John Kingston, III

 

Name:

John Kingston, III

Title:

Vice Chairman and General Counsel

 

26

--------------------------------------------------------------------------------

 

Exhibit A

 

Defined Terms

 

“1940 Act” shall mean the Investment Company Act of 1940, as it may be amended
from time to time, and any successor to such act.

 

“Act” shall mean the Delaware Revised Uniform Limited Partnership Act, 6 Del. C.
§17-101, et seq. (as it may be amended from time to time and any successor to
such act).

 

“Advisers Act” shall mean the Investment Advisers Act of 1940, as it may be
amended from time to time, and any successor to such act.

 

“Affiliate” shall mean, with respect to any Person (herein the “first party”),
any other Person that directly or indirectly controls, or is controlled by, or
is under common control with, such first party.  The term “control” as used
herein (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to (a) vote or
dispose of, or direct the voting or disposition of, twenty-five percent (25%) or
more of the outstanding voting securities of such Person, or (b) otherwise
direct the management or policies (or exercise approval rights over certain
fundamental matters) of such Person by contract or otherwise.

 

“Agreement” shall have the meaning specified in the preamble of this Agreement.

 

“AMG” shall have the meaning specified in the preamble of this Agreement.

 

“AMG Shares” shall mean shares of AMG’s common stock which are at the time of
issuance, and for at least twenty (20) days thereafter, listed on a national or
international securities exchange (and not at the time of issuance subject to
de-listing or removal for failure to meet public float or share price
requirements) and eligible to be sold pursuant to a resale shelf or other
registration statement under the Securities Act (subject to customary
restrictions applicable to the use of a resale shelf or other applicable type of
registration statement, as applicable).

 

“Applicable AMG Affiliates” shall mean each of the Persons set forth on Part 1
and Part 2 of Schedule B under the headings “Name of Extant AMG Affiliate” and
“Name of New AMG Affiliate,” respectively.

 

“Applicable Holding Company” shall mean, with respect to any Applicable AMG
Affiliate, the Person set forth on Schedule B opposite such Applicable AMG
Affiliate’s name.

 

“Asserted Liability” shall have the meaning specified in Section 9.5(a).

 

“Average AMG Stock Price” shall mean the average (arithmetic mean) Stock Price
of AMG Shares during the twenty (20) consecutive trading days ending on (and
including) the third

 

A-1

--------------------------------------------------------------------------------


 

complete trading day immediately prior to the applicable Purchase Date.

 

“Call” shall have the meaning specified in Section 6.4(c).

 

“Capital Account” shall mean the capital account maintained by the Partnership
for each Partner in accordance with the capital accounting rules described in
Section 4.2.

 

“Capital Contribution” shall mean, as to each Partner, the aggregate amount of
cash and the Fair Market Value of any property contributed to the capital of the
Partnership by such Partner (or any prior holders of the Capital Account of such
Partner).

 

“Capital Loss” shall mean, in respect of each asset of the Partnership (upon a
sale, exchange or other disposition of such asset), the shortfall (if any) of
such amounts received in respect of the disposition of such asset below its
Effective Time FMV.

 

“Capital Surplus” shall mean, in respect of each asset of the Partnership (upon
the sale, exchange or other disposition of such asset) the excess (if any) of
amounts received in respect of the disposition of such asset over its Effective
Time FMV.

 

“Cash Payment” shall mean a payment in immediately available funds by check or
wire transfer in lawful money of the United States of America to an account
designated in writing by the applicable Limited Partner to the General Partner
at least two (2) business days prior to applicable Purchase Date.

 

“Certificate” shall mean the Certificate of Limited Partnership of the
Partnership required under the Act, as such Certificate may be amended and/or
restated from time to time.

 

“Change of Control” shall mean the occurrence of any one of the following
events: (i) any “person,” as such term is used in Sections 13(d) and 14(d) of
the Exchange Act (other than AMG, any of its Affiliates, or any trustee,
fiduciary or other person or entity holding securities under any employee
benefit plan or trust of AMG or any of its Affiliates), together with all
“affiliates” and “associates” (as such terms are defined in Rule 12b-2 under the
Exchange Act) of such person, shall become the “beneficial owner” (as such term
is defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of AMG representing twenty-five percent (25%) or more of the combined
voting power of AMG’s then outstanding securities having the right to vote in an
election of AMG’s Board of Directors (“Voting Securities”) (in such case other
than as a result of an acquisition of securities directly from AMG); or (ii) the
consummation of (A) any consolidation or merger of AMG where the stockholders of
AMG, immediately prior to the consolidation or merger, would not, immediately
after the consolidation or merger, beneficially own (as such term is defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, shares representing
in the aggregate fifty percent (50%) or more of the voting shares of the
corporation (or other business entity) issuing cash or securities in the
consolidation or merger (or of its ultimate parent, if any), (B) any sale,
lease, exchange or other transfer (in one transaction or a series of
transactions contemplated or arranged by any party as a single plan) of all or
substantially all of the assets of AMG, or (C) the liquidation or dissolution

 

A-2

--------------------------------------------------------------------------------


 

of AMG.  Notwithstanding the foregoing, a “Change of Control” shall not be
deemed to have occurred for purposes of the foregoing clause (i) solely as the
result of an acquisition of securities by AMG which, by reducing the number of
shares of Voting Securities outstanding, increases the proportionate number of
shares of Voting Securities beneficially owned by any person to twenty-five
percent (25%) or more of the combined voting power of all then outstanding
Voting Securities; provided, however, that if any person referred to in this
sentence shall thereafter become the beneficial owner of any additional shares
of Voting Securities (other than pursuant to a stock split, stock dividend, or
similar transaction or as a result of an acquisition of securities directly from
AMG), then a “Change of Control” shall be deemed to have occurred for purposes
of the foregoing clause (i).

 

“Claims Notice” shall have the meaning specified in Section 9.5(a).

 

“Code” or “Internal Revenue Code” shall mean the United States Internal Revenue
Code of 1986, as from time to time amended, and any successor code thereto.  A
reference to a specific section of the Code refers not only to such specific
section but also to any corresponding provision of any federal tax statute
enacted after the Effective Time, as such specific section or corresponding
provision is in effect on the date of application of the provisions of this
Agreement containing such reference.

 

“Compensation Expense” shall have the meaning specified in Section 4.2(e).

 

“Competing Business” shall mean a business or a division of a business conducted
anywhere in the United States of America which, as a primary or substantial part
of its business, invests in, or undertakes other similar and related activities
with respect to, investment managers and advisers.

 

“Competitive Activity” shall mean, with respect to any Limited Partner,
(i) directly or indirectly, whether as owner, partner, shareholder, member,
consultant, agent, employee, co-venturer or otherwise, engaging, participating
or investing in any Competing Business (provided, however, that (A) acting as an
agent for a Competing Business in the course of such Limited Partner’s
employment for a business which is not a Competing Business shall not constitute
“Competitive Activity” for purposes of this Agreement, and (B) such Limited
Partner may own up to five percent (5%) of the outstanding stock of a publicly
held corporation which constitutes or is affiliated with a Competing Business);
(ii) directly or indirectly, taking any action to negotiate or discuss with any
person or entity or solicit or entertain from any person or entity, any
investment, purchase, proposal, offer or indication of interest regarding
(A) any investment in any entity in which AMG or any of its subsidiaries or
Affiliates holds any securities or other investment interests or (B) any
investment in any other entity with whom AMG or any of its subsidiaries or
Affiliates is or was discussing or negotiating any possible investment therein
at any time during the one (1) year preceding the termination of such Limited
Partner’s employment with AMG or any of its subsidiaries or Affiliates;
(iii) directly or indirectly, employing, attempting to employ, recruiting or
otherwise soliciting, inducing or influencing any person to leave employment
with AMG and its subsidiaries or Affiliates (other than terminations of

 

A-3

--------------------------------------------------------------------------------


 

employment of subordinate employees undertaken in the course of such Limited
Partner’s employment with AMG or any of its subsidiaries or Affiliates); or
(iv) soliciting or encouraging any client or other person or entity to terminate
or otherwise modify adversely its business relationship with AMG and its
subsidiaries and Affiliates.

 

“Controlled Affiliate” shall mean, with respect to a Person, any Affiliate of
such Person under its “control,” as the term “control” is defined in the
definition of Affiliate.

 

“Covered Person” shall mean a Partner, any Affiliate of a Partner, any officer,
director, shareholder, partner, employee or member of a Partner or any of its
Affiliates, any officer of the Partnership.

 

“Effective Date” shall mean December 31, 2011.

 

“Effective Time” shall have the meaning specified in the preamble of this
Agreement.

 

“Effective Time FMV” shall mean, in respect of each asset beneficially owned by
the Partnership as of the Effective Time, the Fair Market Value of such
Partnership asset as of such time and, in respect of each asset beneficially
acquired by the Partnership following the Effective Time, the Fair Market Value
of such Partnership asset at the time it is acquired.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.

 

“Existing Agreement” shall mean the Limited Partnership Agreement of the
Partnership, dated as of December 31, 2011.

 

“Extant AMG Affiliate” shall mean each of those Applicable AMG Affiliates which
was an Applicable AMG Affiliate as of the Effective Time.

 

“Fair Market Value” shall mean the fair market value as determined by the
General Partner (or, for purposes of Section 4.4, if there shall be no General
Partner, the Liquidating Trustee).

 

“Fair Value” shall have the meaning specified in Section 6.3(a).

 

“Follow-on Investment” shall have the meaning specified in Section 2.9.

 

“Forfeiture” shall have the meaning specified in Section 6.2(a).

 

“Forfeiture Notice” shall have the meaning specified in Section 6.2(a).

 

“GAAP” shall mean U.S. generally accepted accounting principles.

 

A-4

--------------------------------------------------------------------------------


 

“General Partner” shall mean LTEIP 2011 GP Holdings Corp., a Delaware
corporation, and any Person who becomes a successor General Partner pursuant to
the provisions of this Agreement.

 

“Governmental Authority” shall mean any foreign, federal, state or local court,
governmental authority or regulatory body.

 

“Immediate Family” shall mean, with respect to any individual, such individual’s
spouse, former spouse, parents, grandparents, children, grandchildren, siblings
(and estates, trusts, partnerships and other entities and legal relationships of
which a substantial majority in interest of the beneficiaries, owners,
investors, members or participants at all times in question are, directly or
indirectly, one or more of the Persons described above and/or such individual).

 

“Income Tax Regulations” shall mean the income tax regulations, including
temporary regulations, promulgated under the Code, as such regulations may be
amended from time to time (including corresponding provisions of succeeding
regulations).

 

“Indebtedness” shall mean, with respect to a Person: (i) all indebtedness of
such Person for borrowed money or for the deferred purchase price of property or
services (other than current trade liabilities incurred in the ordinary course
of business and payable in accordance with customary practices); (ii) any other
indebtedness of such Person which is evidenced by a note, bond, debenture or
similar instrument; (iii) all obligations of such Person under any financing
leases; (iv) all obligations of such Person in respect of acceptances issued or
created for the account of such Person; (v) all obligations of such Person under
non-competition agreements reflected as liabilities on a balance sheet of such
Person in accordance with GAAP; (vi) all liabilities secured by any Lien on any
property owned by such Person even though such Person has not assumed or
otherwise become liable for the payment thereof; and (vii) all net obligations
of such Person under interest rate, commodity, foreign currency and financial
markets swaps, options, futures and other hedging obligations.

 

“Independent Public Accountants” shall mean any independent certified public
accountant selected by the General Partner.

 

“Independent Valuation Expert” shall have the meaning specified in
Section 6.3(a).

 

“Initial Limited Partner” shall have the meaning specified in Section 2.10.

 

“Investment Management Services” shall mean any services which involve: (i) the
management of an investment account or fund (or portions thereof or a group of
investment accounts or funds); (ii) the giving of advice with respect to the
investment and/or reinvestment of assets or funds (or any group of assets or
funds); or (iii) otherwise acting as an “investment adviser” within the meaning
of the Advisers Act, including, without limitation, in each of the foregoing
cases, performing activities related or incidental thereto.

 

A-5

--------------------------------------------------------------------------------


 

“IRS” shall mean the Internal Revenue Service of the United States Department of
the Treasury.

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any financing lease
having substantially the same economic effect as any of the foregoing).

 

“Limited Partner” shall mean any Person admitted to the Partnership as a Partner
pursuant to the provisions of this Agreement, other than the General Partner.

 

“Liquidating Trustee” shall have the meaning specified in Section 7.4.

 

“New AMG Affiliate” shall mean any Person that provides Investment Management
Services in which AMG first acquires a direct or indirect ownership interest
following the Effective Time.

 

“New Investment” shall have the meaning specified in Section 2.8.

 

“Notices” shall have the meaning specified in Section 10.2.

 

“Partner” shall mean any Person admitted to the Partnership as a “partner”
within the meaning of the Act, which includes the General Partner and the
Limited Partners.  For all purposes of the Act, the Partners shall constitute
one (1) class or group of partners.

 

“Partner Nonrecourse Debt Minimum Gain” shall mean an amount with respect to
each partner nonrecourse debt (as defined in U.S. Treasury Regulations
Section 1.704-2(b)(4)) equal to the Partnership Minimum Gain that would result
if such partner nonrecourse debt were treated as a nonrecourse liability (as
defined in U.S. Treasury Regulations Section 1.752-1(a)(2)) determined in
accordance with U.S. Treasury Regulations Section 1.704-2(i)(3).

 

“Partner Nonrecourse Deductions” shall have the meaning set forth in U.S.
Treasury Regulations Section 1.704-2(i)(2).

 

“Partnership” shall have the meaning set forth in the preamble of this
Agreement.

 

“Partnership Interests” shall mean, as of any date, with respect to a Partner, a
Partner’s interest in the Partnership, which includes such Partner’s Partnership
Points, as well as such Partner’s Capital Account and other rights under this
Agreement and the Act.

 

“Partnership Minimum Gain” shall have the meaning set forth in U.S. Treasury
Regulations Sections 1.704-2(b)(2) and 1.704-2(d).

 

A-6

--------------------------------------------------------------------------------


 

“Partnership Points” shall mean, as of any date with respect to a Partner, the
number of Partnership Points of such Partner as set forth on Schedule A hereto.

 

“Permitted AMG Transferee” means a subsidiary, all or substantially all of the
voting and economic interests of which are owned directly or indirectly by AMG
(or that is otherwise owned, directly or indirectly, by AMG in a manner having
substantially the same effect).

 

“Person” shall mean any individual, partnership (limited or general),
corporation, limited liability company, limited liability partnership,
association, trust, joint venture, unincorporated organization or any similar
entity.

 

“Profits Interests” shall have the meaning specified in Section 4.7.

 

“Proposed Rules” shall have the meaning specified in Section 4.7.

 

“Purchase Date” shall have the meaning specified in Section 6.4(a).

 

“Purchase Notice” shall have the meaning specified in Section 6.4(d).

 

“Purchase Price” shall mean, in respect of any Purchased Points being purchased
from a Limited Partner, an amount equal to the Fair Value of such Purchased
Points as of the last day of the most recently completed calendar quarter
preceding the applicable Purchase Date.

 

“Purchased Points” shall have the meaning specified in Section 6.4(d).

 

“Put” shall have the meaning specified in Section 6.4(a).

 

“Regulatory Allocations” shall have the meaning specified in Section 4.5(f).

 

“Safe Harbor Election” shall have the meaning specified in Section 4.7.

 

“SEC” shall mean the Securities and Exchange Commission, and any successor
Governmental Authority thereto.

 

“Securities Act” shall mean the Securities Act of 1933, as it may be amended
from time to time, and any successor thereto.

 

“Series C Participation Threshold” shall mean the dollar amount specified
opposite the name of the Applicable AMG Affiliate on Schedule B, as may be
adjusted by the General Partner (a) to the extent required by Section 2.9 in
connection with a Follow-on Investment, or (ii) to the extent required to
reflect any complete or partial sale or liquidation of such Applicable AMG
Affiliate (or of a parent company or subsidiary thereof or other entity
associated with the business of such Applicable AMG Affiliate).

 

A-7

--------------------------------------------------------------------------------


 

“Series C Percentage” shall mean, with respect to an Applicable Holding Company,
the percentage specified opposite the name of such Person on Schedule B, as may
be adjusted by the General Partner to the extent required by Section 2.9 in
connection with a Follow-on Investment.

 

“Stock Price” shall mean, for any trading day, the closing price for one AMG
Share, which shall be the last sale price or, in the case no such sale takes
place on such trading day, the average of the closing bid and asked prices, in
either case as reported in the principal consolidated transaction reporting
system with respect to securities listed on the principal national securities
exchange or other market on which AMG Shares are listed or admitted to trading;
or, if on any such trading day no bids are quoted by any such organization, the
average of the closing bid and asked prices as furnished by a professional
market maker making a market in such security reasonably selected by the General
Partner.

 

“Supermajority Limited Partner Vote” shall mean the affirmative approval, by
vote or written consent, of Limited Partners holding eighty percent (80%) of the
Partnership Points then held by all Limited Partners.

 

“Transfer” shall mean any sale, assignment, transfer, exchange, charge, pledge,
gift, hypothecation, conveyance or encumbrance (such meaning to be equally
applicable to verb and noun forms of such term), or any offer to do any of the
foregoing.

 

“Unvested Points” shall have the meaning specified in Section 6.1.

 

“Vested Points” shall have the meaning specified in Section 6.1.

 

A-8

--------------------------------------------------------------------------------


 

Exhibit B

 

FORM OF PUT/CALL NOTICE

 

LONG-TERM EQUITY INTERESTS PLAN 2011, LP

 

Reference is made to that certain Limited Partnership Agreement of Long-Term
Equity Interests Plan 2011, LP, dated as of December 31, 2011 (the “Partnership
Agreement”).  Capitalized terms used and not otherwise defined herein shall have
the respective meanings set forth in the Partnership Agreement.

 

WHEREAS, pursuant to the terms of Section 6.4 of the Partnership Agreement, [the
undersigned Limited Partner has the option, subject to the terms and conditions
set forth in Section 6.4 of the Partnership Agreement, to cause the General
Partner to purchase Vested Points held by such Limited Partner] / [the General
Partner has the option, subject to the terms and conditions set forth in
Section 6.4 of the Partnership Agreement, to cause [insert name of applicable
Limited Partner] to sell Vested Points held by such Limited Partner].

 

NOW, THEREFORE, [the undersigned Limited Partner hereby provides notice in
accordance with Section 6.4(d) of the Partnership Agreement that it elects to
sell to the General Partner                      Vested Points (and a pro rata
portion of such Limited Partner’s Capital Account)] / [the General Partner
hereby provides notice in accordance with Section 6.4(d) of the Partnership
Agreement that it elects to purchase from [insert name of applicable Limited
Partner]                      Vested Points (and a pro rata portion of such
Limited Partner’s Capital Account)].

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Purchase
Notice as of [              ].

 

 

 

[General Partner / Limited Partner]

 

 

 

 

 

By:

 

 

--------------------------------------------------------------------------------

 
